Order entered September 5, 2018




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-00206-CV

                       H. JONATHAN COOKE, ET AL., Appellants

                                            V.

                       ROBERT C. KARLSENG, ET AL., Appellees

                      On Appeal from the 193rd Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DC-06-02783-L

                                         ORDER
      Before the Court is appellants’ August 31, 2018 unopposed motion for extension of time

to file their reply / cross-appellees’ brief. We GRANT the motion and extend the time to

September 27, 2018.


                                                   /s/   ADA BROWN
                                                         JUSTICE